      Case 2:10-cr-00059-ER Document 286 Filed 07/08/20 Page 1 of 1



               IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA,        :     CRIMINAL ACTION
                                 :     NO. 10-00059-1
     v.                          :
                                 :
MICHAEL SPIVEY.                  :

                                 ORDER


          AND NOW, this 8th day of July, 2020, for the reasons

set forth in the accompanying memorandum, it is hereby ORDERED

that Defendant’s motion for compassionate release (ECF No. 277)

is DENIED.

          AND IT IS SO ORDERED.



                           /s/ Eduardo C. Robreno______________
                           EDUARDO C. ROBRENO, J.
